Citation Nr: 1744230	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  13-02 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder, prior to May 11, 2010, and to a rating higher than 70 percent, thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran & R.M.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from January 2002 to May 2002, October 2005 to June 2006, and July 2006 to November 2007.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In an August 2009 rating decision, the Veteran was granted entitlement to service connection for PTSD with major depression and assigned a disability rating of 50 percent, effective November 23, 2007.  The Veteran submitted a notice of disagreement to that rating, in the form of an application for a TDIU, in May 2010.  In a March 2012 rating decision, the RO granted an increased evaluation of 70 percent for PTSD, effective May 11, 2010, and denied entitlement to a TDIU.  The Veteran submitted notices of disagreement in May 2012 and June 2012.  A statement of the case pertaining to entitlement to a TDIU was issued in October 2012, and a VA Form 9 was received in January 2013.  A July 2013 statement of the case addressed the issue of entitlement to an increased rating for PTSD, and a VA Form 9 was received in September 2014.  

The Veteran requested a hearing before the Board.  The requested hearing was conducted in June 2017 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to an initial increased rating for her PTSD with major depressive disorder and entitlement to a TDIU.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.

First, the Board notes that during the June 2017 Board Hearing, the Veteran testified that she was recently evaluated for her PTSD at a VA Medical Center, approximately 2 days prior to the hearing.  See June 2017 BVA Hearing Transcript, page 12.  These records have not yet been associated with the claims file.  On remand, these records should be obtained and associated with the claims file.

Additionally, the Board notes that the most recent VA examination for the Veteran's PTSD was conducted in August 2012, more than five years ago.  Given that the most recent VA examination is more than five years old and there are no updated treatment records of evidence in which to evaluate the current severity of the Veteran's disability, the Board finds a remand is necessary to afford the Veteran a contemporaneous examination to determine the current severity of her PTSD.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

The Veteran has also claimed entitlement to a TDIU.  In addition to her PTSD with major depressive disorder, she is currently service connected for mechanical low back syndrome and cold injury residuals of the left and right upper extremities; she has a combined disability rating of 90 percent.  To date, the Veteran has not been afforded a VA examination based upon her claim for TDIU.  As she has not been afforded a VA examination to determine the impact her service-connected disabilities have on her ability to obtain or retain employment, a remand to afford her such an examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated treatment records, to include, but not limited to, the VA Medical Center in El Paso.

2.  Afford the Veteran a VA examination to determine the current severity of her PTSD with major depressive disorder.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should identify and completely describe all current symptomatology. 

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

3.  Afford the Veteran for a VA examination to determine the impact her service-connected disabilities (PTSD with major depressive disorder, mechanical low back syndrome, and cold injury residuals of the left and right upper extremities) have on her employability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All findings should be reported in detail and all functional impairment caused by the service-connected disorders should be detailed.  

The examiner must take a history of the Veteran's educational and employment background. 

The examiner should offer comments as to the extent of the social and industrial impairment attributable to the Veteran's service-connected disabilities, either singularly or jointly, and without consideration of her nonservice-connected disabilities. 

The examiner should consider such factors as the Veteran's education level, special training, and work experience. 

In offering any comments, the examiner should consider all the evidence of record, to include the lay statements submitted by or on behalf of the Veteran.  The rationale for any statements offered should be provided.

4.  After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate her claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

5.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




